Citation Nr: 0840320	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 2004 rating decision, which assigned less than a 
schedular total (100 percent) evaluation for bilateral 
hearing loss prior to October 28, 2003.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In December 2007, the Board remanded the case for further 
action.  The RO returned the case to the Board without the 
requested action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In April 2005, the RO sent the appellant, the widow of the 
veteran, a VCAA notice letter.  It told her that to support 
her claim for DIC benefits, the evidence must show that the 
veteran died while on active duty or that he died from a 
service-connected injury or disease.  Even though the veteran 
was rated as 100 percent disabled by his service-connected 
disabilities at the time of his death, the RO did not notify 
the appellant as to what the evidence must show to support a 
claim under 38 U.S.C.A. § 1318.  The case law at the time 
required such notice.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005); Garcia v. Principi, 18 Vet. App. 458 (2003).  

Review of the record does not show that the appellant has 
ever received a VCAA notice letter addressing entitlement 
under 38 U.S.C.A. § 1318.  There was a discussion of Section 
1318 entitlement in the statement of the case (SOC).  
However, the Court of Appeals for Veterans Claims (Court) has 
held that the requirements of VCAA can not be met by cobbling 
together post decisional documents, such as the SOC.  See 
Mayfiled v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The law requires the SOC provide a citation to pertinent laws 
and regulations and a discussion of how such laws and 
regulations affect the agency's decision.  38 U.S.C.A. 
§ 7105(d) (B).  The SOC mentions and discusses 38 U.S.C.A. 
§ 1318, and while it discusses some of the provisions of the 
implementing regulation, 38 C.F.R. § 3.22, it does not cite 
the regulation.  That is particularly important here because 
the SOC does not explain the "entitled to receive" 
provisions of the regulation and the requirement for CUE.  
See 38 C.F.R. § 3.22(a)(2), (b) (2008).  

The July 2005 rating decision denied DIC under Section 1318, 
noting that the veteran was not rated as 100 percent disabled 
by service-connected disability for 10 years prior to his 
death.  The appellant disagreed in July 2005, asserting that 
the veteran should have been rated as 100 percent disabled 
from February 1989, more than 10 years before his death.  The 
RO failed to issue a SOC, but readjudicated the matter, 
splitting the Section 1318 claim into the two issues now on 
appeal.  However, there was nothing in the rating decision 
that explained to the appellant that DIC benefits under 
Section 1318 require CUE in a prior decision.  That is, the 
rating decision did not explain why it was addressing CUE in 
a prior decision.  

The appellant again submitted a notice of disagreement in 
which she asserted that an error was made in the effective 
date of her husband's 100 percent rating.  She did not 
address the clear and unmistakable error standard and it is 
clear from her response that she had no actual knowledge of 
what was being required.  

In December 2006, the RO issued a SOC which contained many 
regulations, including the implementing regulation for VCAA, 
38 C.F.R. § 3.159.  It did not include 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318.  The 
discussion repeated the July 2007 rating decision.  The SOC 
told the appellant that for DIC benefits under Section 1318, 
the veteran must have been receiving or entitled to receive 
compensation for service-connected disability at the 100 
percent rate for 10 or more years prior to his death.  See 
38 C.F.R. § 3.22(a)(2).  However, she still was not told two 
important things.  First, that there had to be clear and 
unmistakable error in a prior decision.  See 38 C.F.R. 
§ 3.22(b)(1).  Second, that the CUE could be not only in the 
rating of the service-connected hearing loss, but in failure 
to assign a total rating based on individual unemployability.  
See 38 C.F.R. § 3.22(c).  (The veteran was also rated as 30 
percent disabled by a service-connected anxiety disorder).  

The substantive appeal asserted that with proper 
adjudication, the veteran would have been rated as 100 
percent disabled for over 10 years before his death.  It is 
clear that the appellant still did not understand her need to 
show CUE in a prior decision.  

In December 2007, the Board remanded the case so the RO could 
explain to the appellant the need to substantiate CUE and 
readjudicate the claim with a supplemental statement of the 
case (SSOC).  The RO failed to comply.  It returned the case 
to the Board with a summary of Livesay v. Principi 15 Vet. 
App. 165 (2001).  Livesay says, "the provisions of the VCAA 
cannot encompass a person seeking a revision of a final 
decision based upon CUE."  Id., at 179.  However, the fact 
pattern of this case is radically different from Livesay.  In 
that case, a veteran was seeking a collateral challenge to a 
decision which had already been made and the Court found it 
was significant that he was not asserting an initial claim 
but simply trying to resurrect an old claim.  The Court held 
that because he was not making an initial claim, he was not a 
claimant within the meaning of VCAA.  That very reasoning, 
when applied to this case, argues for clear and comprehensive 
VCAA notice.  The appellant did not make the previous claim 
as was the case in Livesay.  She is making an initial claim 
for benefits under section 1318.  CUE only comes up because 
it is a threshold requirement under 38 C.F.R. § 3.22.  

In fact, it must be emphasized that this is basically a 
Section 1318 claim rather than a claim of CUE.  By splitting 
out the threshold CUE issue, the RO did not successfully 
avoid the necessity of giving VCAA notice on the section 1318 
claim.  

Another factor in the Livesay analysis was the appropriate 
use of resources.  The Court found it appropriate for VA to 
set a high standard when a claimant is trying to reassert a 
claim that has become final.  On the other hand, this case 
could have been processed much more expeditiously if the 
appellant had been initially clearly informed of the 
requirements.  

In conclusion, the Board finds that there has been no VCAA 
notice for the claim under 38 U.S.C.A. § 1318; the SOC does 
not meet the requirements of law as to 38 C.F.R. § 3.22; and 
the notice as to CUE discussed in the previous Board remand 
is simply part of the required notice.  

VA personnel strive to serve the veterans, their widows and 
orphans to the best of our ability according to law.  Given 
the complexities of factual situations, statute law, case 
law, regulations, precedent opinions, and internal guidance, 
well intentioned personnel may disagree, and disagree 
strongly, on some cases.  The RO clearly disagrees with the 
Board as to notice requirements in this case.  But the Board 
must make a choice, and here we chose to insure that the 
veteran's widow is given notice that will help her understand 
what she must do to substantiate her claim.  

The RO may disagree with the Board remand.  Compliance is not 
optional or discretionary.  The Court has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, even if the RO is correct, at this point, the appellant 
has a right to the VCAA notice and an SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should provide the appellant with 
VCAA notice for a claim under 
38 U.S.C.A. § 1318, including the 
evidence necessary to substantiate her 
claim of CUE, what evidence VA will 
provide, what evidence she is expected 
to provide.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she and her representative should be 
furnished a supplemental statement of 
the case, including the full text of 
38 C.F.R. § 3.22, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



